Citation Nr: 9926982	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  87-21 764	)	DATE           
	)
RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 to include 
reconsideration of the October 26th, 1987 decision by the 
Board of Veterans' Appeals.

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1996, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

In October 1987, the Board granted entitlement to a 70 
percent disability evaluation for the veteran's psychotic-
depressive disorder.  In March 1998, the appellant through 
her representative, submitted a motion for reconsideration of 
the October 26th, 1987 decision as part of her claim for 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318.  An Order for Reconsideration, by an 
expanded panel of the Board, was issued by direction of the 
Acting Chairman in September 1998.  See 38 U.S.C.A. § 7103(b) 
(West 1991); 38 C.F.R. § 20.1000 (1998).  

Accordingly, the following decision replaces the October 
26th, 1987 Board decision pursuant to the allowance of the 
motion for reconsideration.  The Board notes that the 
reconsideration of the October 26th 1987 decision arises 
within the context of the appellant's claim for DIC 
compensation benefits pursuant to 38 U.S.C.A. § 1318.  The 
sole purpose for the reconsideration of the 1987 decision is 
to address the question of the appellant's eligibility for 
DIC benefits based upon the veteran's potential entitlement 
to a 100 percent rating for a period of 10 or more years.  
See 38 U.S.C.A. § 1318(b)(1); C.F.R. § 3.22.  Jurisdiction 
for such action is derived from the pending appeal for § 1318 
benefits and the Acting Chairman's authority to review 
appellate decisions by the Board.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. §§ 20.101, 20.1000.

It is noted, parenthetically, that the veteran was receiving 
compensation at the 100 percent schedular rate for more than 
two years preceding his death.  As such, the holding below 
does not give rise to any accrued benefits claim.  See 38 
C.F.R. § 3.1000.  For the foregoing reasons, the issue has 
been recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  On January 15th, 1986, the veteran underwent VA 
psychiatric examination.  His psychotic-depressive reaction 
was manifested by depression, withdrawal and an inability to 
cope with day-to-day stress.  The examiner commented that the 
veteran was suffering from a severe affective disorder and 
his symptoms were not under control in spite of heavy doses 
of medications.  It was further noted that due to the 
severity of the veteran's depression, he was not capable of 
gainful employment.

2.  On June 5th, 1993, the veteran underwent VA psychiatric 
examination for the purposes of reviewing his 100 percent 
schedular evaluation, which had been granted effective from 
February 25th, 1991.  The veteran was examined by the same 
psychiatrist who examined him in 1986.  The veteran's 
psychotic-depressive reaction was manifested by anxiety, 
inability to cope with change in routine, depression, and 
emotional fragility and was shown to be productive of total 
isolation within the community.  The examiner commented that 
"[h]is behavior and clinical examination is no different 
than what I have known him to be seven years ago."

3.  The death certificate reflects that the veteran died on 
January [redacted], 1996.

4.  The veteran's psychotic-depressive reaction met the 
criteria for a 100 percent schedular evaluation from January 
15th, 1986, a period of more than 10 years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 are met.  38 
U.S.C.A. §§ 1318(b)(1), 5107 (West 1991); 38 C.F.R. § 3.22 
(1998), Part 4, Diagnostic Code 9206 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for DIC 
benefits is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, the appellant's assertions 
regarding the level of disability attributable to the 
veteran's service-connected psychiatric disorder prior to 
February 25th, 1991, are deemed sufficient to render her 
claim plausible.

I.  Factual Background

On January 15th, 1986, the veteran underwent VA psychiatric 
examination pursuant to a claim for an increased disability 
evaluation for his service-connected psychotic-depressive 
reaction which was rated 10 percent disabling pursuant to 
Diagnostic Code 9206.  On examination the veteran reported 
that he had not worked since 1978 when he retired from the VA 
hospital as a nurses aide.  He indicated that he had worked 
there for the last thirty years and had tried work in the 
construction business but "ran into personality conflicts," 
and could not cope with the conflicts and gave up the 
business.  The examiner noted that the veteran was unable to 
explain the personality conflicts.  It was indicated that the 
appellant was being treated on an outpatient basis at the VA 
Mental Hygiene Clinic and that he was receiving Sinequan 200 
mgs. at bedtime as well as Xanax .5 mg. three times per day.  
The examiner commented that, in spite of this medication, the 
veteran remained depressed, withdrawn and unable to cope with 
day-to-day stress.  It was further noted that the veteran had 
difficulty with sleep as well as depression.  

The veteran's wife reported that the veteran was barely 
functioning at home.  He was noted to function well in the 
routine day-to-day life, but when any changes were made in 
his life, such as doctor's visits or visiting somebody's 
home, he fell apart and could not handle the change.  With 
respect to his daily activities, the veteran was noted to 
sleep well as long as he was taking his medication.  He 
admitted to crying often and feeling depressed when he first 
woke up in the morning.  He indicated that he stayed in the 
house the majority of the time and watched television.  It 
was noted that he occasionally assisted his wife in doing the 
dishes and never went out to eat or shopping.  He did attend 
church regularly but never mixed with anybody else.

On mental status examination it was noted that the veteran 
initially asked his wife to call and see if the examiner 
could just get the necessary information from his wife so he 
would not have to come to the office.  The examiner indicated 
that when he declined to do so, the veteran did come to the 
office but sat away from everyone else in the waiting room.  
He refused to talk with the nursing staff or to fill out any 
papers.  His wife had to fill out the paperwork and when the 
examiner introduced himself and extended his hand, the 
veteran refused to shake his hand and walked past the 
examiner.  When confronted about this behavior, the veteran 
started crying, apologized and shook the examiner's hand.  
The veteran was unable to explain why he behaved in such a 
manner.  His mood was depressed and he cried repeatedly 
throughout the interview, especially while talking about his 
father's death and his inability to work.  The examiner noted 
that the majority of the information was provided by the 
veteran's wife.  He was well oriented to time, place and 
person and his memory was intact for immediate and recent 
events but impaired for remote events.  He denied any 
hallucinations, delusions or perceptual deficits and there 
was no evidence of psychosis.  He denied any suicidal or 
homicidal thinking, but claimed "I am tired of living like 
this."  He exhibited appropriate abstract thinking and his 
intellectual abilities were fairly intact.  The diagnostic 
impression was major affective disorder.  The examiner 
further commented that the veteran was suffering from a 
severe affective disorder and his symptoms were not under 
control in spite of heavy doses of medications.  It was 
further noted that the veteran was competent to handle his 
own affairs but due to the severity of his depression, was 
not capable of gainful employment.

VA outpatient treatment reports dated in December 1986 and a 
VA examination report dated in January 1988 reflect findings 
consistent with those reported above and continued the 
diagnostic impression that the veteran was not capable of 
gainful employment due to the severity of his psychiatric 
illness.

In February 1992, the Board found that the veteran's 
psychiatric disorder was of such extent and severity so as to 
produce total social and industrial inadaptability.  In April 
1992, the RO implemented the Board's decision and assigned 
the 100 percent disability evaluation effective from February 
25th, 1991.

In June 1993, a VA psychiatric examination was conducted for 
the purpose of evaluating the continuation of the veteran's 
100 percent schedular rating.  The examiner noted that the 
veteran had been first examined by him in 1986 and that the 
original diagnosis of a major affective disorder was 
continued on examination in 1988.  The examiner further 
indicated that, since the last examination, the veteran's 
condition had not changed.  Rather, it appeared to be 
deteriorating with advancing age.  The veteran was noted to 
be extremely uncooperative, refusing to communicate in any 
fashion.  He refused to enter the examination room and sat in 
the waiting room instead.  It was noted that in the past the 
veteran had become hysterical when he had to go for an 
examination or to a new doctor and that most of the 
information available had to be obtained from his wife.  
According to his wife, he had one episode when he completely 
lost control under similar circumstances when he went to the 
VA hospital and a physician demanded that he be hospitalized.  
He became very hysterical.  He started crying uncontrollably, 
throwing his arms around and throwing a temper tantrum.  
Security was called and he had to be controlled.  
Subsequently, he refused to go to any doctors.  It was noted 
that he remained in the care of a VA physician who had known 
him for some time.

The veteran's daily activities consisted of mostly staying at 
home.  He refused to go out and had minimal contact with 
anybody other than his wife.  According to his wife, he did 
not do anything on his own.  He always had to be told to do 
everything including eating, dressing, taking a bath, etc.  
He was noted to become totally disabled if his wife was not 
around and only functioned with her encouragement.  It was 
indicated that the veteran was receiving outpatient treatment 
at a VA facility and was taking Restoril, 15 mgs. a day, 
Prozac, 20 mgs. per day and medication for other unrelated 
disorders.  The examiner noted that, since his last 
examination, the veteran's overall condition had not changed 
except that he appeared to be more confused than usual with 
advancing age.

On mental status examination, the examiner commented that, 
although the veteran knew him fairly well, he did not feel 
any more comfortable on examination than he did seven years 
ago when he was first examined.  He was extremely anxious and 
nervous.  Any kind of minimal stress or meeting new people 
basically scared him tremendously.  He would almost become 
hysterical and start regressing.  He avoided eye contact and 
he refused to enter the examination room.  There was no clear 
evidence of psychosis but he was extremely depressed and 
refused to communicate.  Consequently, the examiner indicated 
that a formal mental status examination could not be 
completed.  The examiner stated that "[h]is behavior and 
clinical examination is no different than what I have known 
him to be seven years ago."  The diagnostic impression was 
major depression, overall condition appears to be totally 
unchanged.

A VA hospitalization report covering the period from January 
22nd to 27th, 1996 reflects that the veteran was admitted for 
terminal hospital care due to chronic myelomonocytic leukemia 
with severe anemia and thrombocytopenia and that he 
subsequently died on January [redacted], 1996.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1318, the Secretary shall pay 
benefits under this chapter to the surviving spouse and to 
the children of a deceased veteran described in subsection 
(b) of this section in the same manner as if the veteran's 
death were service connected where the veteran dies, not as a 
result of the veteran's own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  38 
U.S.C.A. § 1318(b)(1).  The implementing regulation, 38 
C.F.R. § 3.22 provides, in pertinent part, that benefits 
authorized by section 1318 of Title 38, United States Code, 
shall be paid to a deceased veteran's surviving spouse when 
the veteran's death was not caused by his or her own willful 
misconduct and the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death. 

In this case, the appellant has argued that the veteran 
should have been assigned a 100 percent disability evaluation 
for his psychotic-depressive reaction sometime prior to 
January [redacted], 1986, or 10 years prior to his death.  She has 
contended that the veteran's psychotic-depressive disorder 
was of such severity that it was productive of complete 
social and industrial inadaptability.  See 38 C.F.R. Part 4, 
Diagnostic Code 9206 (1986).  

After careful review of the evidence of record, the Board 
agrees that the veteran's service-connected psychotic-
depressive reaction was productive of a constellation of 
symptomatology such to result in complete social and 
industrial inadaptability and therefore warrant a 100 percent 
schedular evaluation prior to February 25th, 1991.  As 
summarized above, the pertinent evidence of record reasonably 
documents that the veteran's psychiatric disorder was 
productive of complete social isolation and that he was 
considered to be incapable of gainful employment on VA 
examination in January 1986.  On subsequent examinations in 
1988 and again in 1993, the veteran's psychiatric 
symptomatology essentially mirrored the findings first 
confirmed in 1986.  Accordingly, the schedular criteria for a 
100 percent evaluation were shown to have been met as of the 
VA psychiatric examination on January 15th, 1986, and the 
severe level of psychiatric impairment was shown to have 
continued from that date to his death in January 1996.

In reaching the above conclusion, the Board places particular 
emphasis upon the fact that the findings on VA examination in 
1993, were found by the RO to support the continuation of the 
previously assigned schedular 100 percent rating and the 
comments by the VA examiner in 1993 which indicated that the 
level of severity of the veteran's psychiatric impairment on 
examination was the same as that documented on examination in 
1986.

In view of the above, and in the context of this section 1318 
claim, the Board finds that the veteran was entitled to a 100 
percent schedular evaluation for psychotic-depressive 
reaction effective from January 15th, 1986.  Accordingly, 
since entitlement to a 100 percent evaluation for more than 
10 years prior to the veteran's death has been found, 
benefits authorized by section 1318 are warranted.


ORDER

Entitlement to section 1318 benefits is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


			
	MICHAEL D. LYON	                  BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals


		
      HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals
	


			
	NANCY I. PHILLIPS, dissenting	        C.P. RUSSELL
	Member, Board of Veterans' Appeals	  Member, Board of Veterans' 
                                            Appeals


     ______________________________
     J. SHERMAN ROBERTS, dissenting
     Member, Board of Veterans' Appeals







DISSENT

I would have phrased the issue before the reconsideration 
panel differently and would have dismissed the 
reconsideration claim.

The issue before the Board at the time of the October 26, 
1987, decision was the veteran's claim for increased rating 
for his service-connected psychiatric disorder.  The 
veteran's spouse was not a party to, nor did she have an 
interest in, that decision.  A veteran's claim does not 
survive his death.  See Johnson v. West, 11 Vet. App. 225 
(1998).  Furthermore, a survivor has no standing to request 
review of a decision affecting the disability benefits of a 
veteran on the ground of clear and unmistakable error (akin 
to the allegation of obvious error of fact or law required to 
support a motion for reconsideration under 38 C.F.R. 
§ 20.1000), as the survivor is not the disability benefits 
claimant.  See Haines v. West, 154 F. 3d 1298 (Fed. Cir. 
1998).

The Board did not have before it the widow's claim for 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 at the time it made the 1987 decision, and she was not 
a party to that decision.  Reconsideration has been ordered 
of the veteran's claim for increase, and, as the veteran is 
deceased, I would have dismissed the claim on 
reconsideration, as there is no longer any party in interest 
to that issue.

I express no opinion with respect to the widow's claim for 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318, because it is my view that that issue is not before 
the reconsideration panel.


			
	J. SHERMAN ROBERTS, dissenting
	Member, Board of Veterans' Appeals


DISSENT

I fully concur with the dissent by Ms. Sherman-Roberts.  I 
see nothing in the laws, regulations or Court decisions that 
permits an individual who was not a party to a Board decision 
to obtain reconsideration of that decision.  One can argue 
that 38 C.F.R. § 20.1001 permits this, but, in my view, the 
argument that the regulation applies to claimants who were 
parties to prior Board decisions is more persuasive. 
Therefore, I respectfully dissent from the decision of my 
colleagues in the majority.



		
	NANCY I. PHILLIPS, dissenting
	Member, Board of Veterans' Appeals





